Citation Nr: 1820703	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  09-32 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether the character of the Veteran's discharge is a bar to VA benefits based on service from March 1967 to March 1970.


REPRESENTATION

Veteran represented by:	Devin A. Winklosky, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1970, including combat service in the Republic of Vietnam.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The RO in Pittsburgh, Pennsylvania currently holds original jurisdiction.  

The Board finally denied this matter in February 2015, and, in October 2015, the United States Court of Appeals for Veterans Claims (Court) vacated the Board decision and remanded this matter for further consideration.  In December 2016, the Board finally denied this matter again, and, in May 2017, the Court vacated the Board decision again and remanded this matter for further consideration.  In October 2017, the Board remanded this matter for further development.  Further development in substantial compliance with the Court's and Board's previous remand instructions has been completed.


FINDINGS OF FACT

1.  The Veteran was inducted into service in March 1967 and was discharged for the good of the service in March 1970 with an undesirable discharge for offenses triable by court-martial.

2.  The character of the Veteran's discharge was upgraded to a general discharge under honorable conditions in December 1977 under the Department of Defense (DoD) Special Discharge Review Program (SDRP); on review by the Naval Discharge Review Program (NDRP) the upgraded discharge was not affirmed.

3.  The character of the Veteran's discharge was ultimately attributable to actions during a period of time when the Veteran met the VA criteria for insanity. 


CONCLUSION OF LAW

The character of the Veteran's discharge from service is not a bar to entitlement to service connection.  38 U.S.C. § 101(2), 5103, 5103A, 5107, 5303 (2012); 38 C.F.R. § 3.1, 3.12, 3.159 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Veteran is being granted his complete prayer of relief, and, as such, any failure on VA's part is deemed moot.

Character of Discharge

At issue is whether the character of the Veteran's discharge from a period of service precludes entitlement to service connection.  The weight of the evidence indicates that the character of the Veteran's discharge does not preclude entitlement to service connection.

The Veteran's discharge from service was first determined to be a bar to VA benefits in a July 1970 administrative decision.  Specifically, it was concluded that the claimant accepted an undesirable discharge to escape trial by court-martial after the Veteran was absent without leave (AWOL).  

The Veteran sought eligibility for VA compensation and other benefits based on his military service from March 1967 to March 1970 to include service in the Republic of Vietnam.  To this end, he alleged that the character of discharge at the end of his period of service should not be a bar to his receiving compensation for disabilities related to a period of service.  At a personal hearing before the Board, he provided testimony wherein he contended that he was manifesting posttraumatic stress disorder (PTSD) at the time he was AWOL.  See Hearing Transcript.
 
In pertinent part, the records concerning the Veteran's service reflect the following. He was granted an undesirable discharge for the good of the service in order to escape trial by a special court-martial due to being AWOL from September 8, 1969, to January 3, 1970 as well as his admitted use of illegal drugs and his insistence on getting out of military service any way that he could. 

In September 1977, the Veteran applied to the DoD's SDRP and requested that his undesirable discharge type be upgraded to honorable.  The DoD SDRP determined in October 1977 that the Veteran met the primary and secondary criteria; which included consideration of prior service decorations, and education.  The DoD SDRP also determined that the Veteran's record of service, with a record of service of conduct of 3.0, three nonjudicial punishments and 198 days lost time (in addition to the AWOL period already named, there were two other unauthorized absences for 14 and 65 days, respectively) did not warrant characterization as fully honorable. 

In a May 1978 letter, the Department of the Navy advised the Veteran that his discharge had been reviewed again by the NDRB, and that the NDRB had determined that the Veteran would not qualify for upgrading under the new, uniform standards for discharge review.  It was also noted that the character of discharge he had received under the previous review under the DoD SDRP had not been changed.  The Veteran was subsequently issued a DD-215, stating, "Discharge review under PL 95-126  and a determination has been made that characterization of service is warranted by DOD SDRP 4 Apr 77."  According to VA's Adjudication Procedural Manual, M21-1MR, Part III, Subpart v, Chapter 1, Section B, para. 11(c), such narrative constitutes an unfavorable second review.  Accordingly, the Veteran's discharge, initially upgraded to a general discharge under honorable conditions in October 1977, did not remove the bar to benefits. 

The Board must now look to the original discharge and facts and circumstances.  As reported above, the Veteran has contended that he was suffering from PTSD at the time he was AWOL.  In further detail, at the September 2014 hearing, he testified that he had completed one year of combat service in Vietnam, and his time being AWOL was a prolonged deviation from his normal method of behavior.  Allegedly, he was trying to avoid the stresses and difficulties of coming back to society.  Prior to returning from Vietnam, he had not used illegal drugs.  He also asserted that he was not aware of a court-martial or a discharge to avoid court-martial, and that he was never placed in the brig or demoted in rank.  See Hearing Transcript.

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; who interferes with the peace of society; or who has so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354.  The insanity need only exist at the time of the commission of the offense leading to the person's discharge, and there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145.

The Veteran received a VA examination in December 2017.  The examiner opined that it is as likely as not that the Veteran manifested PTSD from February 10, 1969 to March 27, 1970, but the examiner opined that it was less likely than not that the Veteran's PTSD caused the Veteran to be AWOL from September 8, 1969 to January 3, 1970 or to use drugs.  

The weight of the evidence indicates that the Veteran met the insanity requirements during the period of time that the misconduct that led to his undesirable discharge occurred.  The Veteran had PTSD during the pertinent period of time.  The Board notes that the criteria for PTSD are not the same criteria for insanity.  Clark v. Shinseki, 2010 U.S. App. Vet. Claims LEXIS 931 (Vet. App. 2010)  PTSD, however, is a disease known to cause prolonged deviations from normal behavior, interference with the peace of society, or departure from accepted standards of conduct.  American Psychiatric Association Diagnostic and Statistical Manual of 

Mental Disorders, Fifth Edition.  In the absence of compelling medical evidence to the contrary, this is sufficient to place the evidence in a state of equipoise, and, the tie must go to the Veteran.  As such, the criteria for the insanity exception have been met.

The Board notes that - in spite of the fact that the December 2017 examiner found that the Veteran had PTSD during the pertinent period of time - the examiner did not opine that the Veteran's misconduct that led to his undesirable discharge was causally related to his PTSD; the disease that led to his "insanity."  Nevertheless, a causal connection between the insanity and the misconduct is not required.  See Struck.

The Board previously relied on VAOPGCPREC 20-97 - which is a precedential opinion from the Office of General Counsel (OGC) - to deny the Veteran's claim, because the criteria outlined by the OGC in VAOPGCPREC 20-97 are stricter than the criteria outlined by the Code of Federal Regulations and the Court.  The Board is required to adhere to precedential opinions issued by the OGC.  In this case, however, the Veteran and the OGC filed a joint motion in May 2017 that the criteria outlined in VAOPGCPREC 20-97 do not reflect the correct or current state of the criteria for insanity, and that reliance on VAOPCGC 20-97 is clearly erroneous.  The Court granted the motion in May 2017.  Without commenting on accuracy of this conclusion or whether it would be potentially applicable to other cases, the Board simply acknowledges that the Court's determination is binding in this litigation as the pertinent law of the case.  As such, the criteria outlined in VAOPGCPREC 20-97 do not provide an adequate basis for denying the Veteran's claim.

Here, the probative evidence of record indicates that the Veteran meets the criteria for the insanity exception.  As such, the Veteran's service from March 1967 to March 1970 does not preclude the Veteran from being entitled to service connection.



ORDER

The Veteran's service from March 1967 to March 1970 does not preclude the Veteran from being entitled to service connection.  His appeal is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


